 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT




THIS AGREEMENT is made as of the­ 7th day of January, 2008, by and between THE
STRIDE RITE CORPORATION, a Massachusetts corporation, (“SRR”) and GREGG RIBATT
(“Executive”).
 
WITNESSETH:
 
WHEREAS, SRR and its related entities are one of the leading footwear and
apparel companies in the United States, reaching customers through multiple
price points and selling channels, including retail, wholesale, licensing and
e-commerce, throughout the United States, Europe, Latin America, and Canada.
 
WHEREAS, SRR conducts its business in part through various direct and indirect
subsidiaries, including the Stride Rite Children’s Group, Keds, Grasshoppers,
Robeez, Saucony, Hind, Sperry Top-Sider, and Tommy Hilfiger Footwear (SRR and
its subsidiaries and affiliates including Collective Brands, Inc. and its
subsidiaries and affiliates being referred to as “Stride Rite”).
 
WHEREAS, Executive recognizes and acknowledges that Executive's position with
Stride Rite provides him with access to Stride Rite’s proprietary, trade secret
and other confidential information relating to its business.
 
WHEREAS, Stride Rite has expended a great deal of time, money and effort to
develop and maintain its proprietary, trade secret and confidential information;
this information, if misused or disclosed, could be very harmful to Stride
Rite's business and its competitive position in the marketplace.
 
WHEREAS, Executive recognizes and acknowledges that if Executive's employment
with Stride Rite ceases, Stride Rite needs certain protections to ensure that
Executive does not misuse or disclose any proprietary, trade secret or
confidential information entrusted to Executive during the course of employment
or take any other action which could result in a loss of Stride Rite's good will
that was generated on Stride Rite's behalf and at its expense, and, more
generally, to prevent Executive from having an unfair competitive advantage over
Stride Rite.
 
WHEREAS, Executive desires to be employed by Stride Rite and to be given access
to proprietary, trade secret and confidential information of Stride Rite
necessary for Executive to perform Executive’s job, but which Stride Rite would
not make available but for Executive’s signing and agreeing to abide by the
terms of this Agreement.
 
In exchange for the agreement to employ Executive and the compensation and other
benefits paid by Stride Rite to Executive while employed by Stride Rite as
provided by this Agreement, the Indemnification Agreement between Stride Rite
and Executive dated January 7, 2008 (the “Indemnification Agreement”), the
Change in Control Agreement between Stride Rite and Executive dated January 7,
2008 (the “Change in Control Agreement), as well as for other good and valuable
consideration, including but not limited to Stride Rite’s disclosure of certain
confidential business information, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Term.  This Agreement shall commence on the January 7, 2008, and
shall expire on January 7, 2010, (the “Contract Term”), unless sooner terminated
in accordance with Paragraph 8 hereof.  Beginning on January 8, 2008, the
Contract Term will be automatically extended each day by one day, until either
party delivers to the other written notice of non-renewal.
 
2.           Duties.
 
(a)           Executive shall perform all duties incident to the position of
President and Chief Executive Officer, as well as any other duties as may be
reasonably assigned from time to time by Stride Rite.  Executive shall report
directly and exclusively to the Chief Executive Officer of Collective Brands,
Inc.  Executive agrees to use Executive’s best efforts, energies and skill to
perform the duties and responsibilities of the position, and to this end will
devote Executive’s full time and attention exclusively to the business of Stride
Rite; provided Executive shall be permitted to serve as a director of up to one
non-competitive for-profit board of directors and two not-for-profit boards of
directors; provided (A) these duties do not interfere with Executive’s
performance of Executive’s responsibilities under this Agreement; and (B)
service on a non-competitive for-profit board has been approved by the
Compensation and Nominating Committee of Collective Brands, Inc., such approval
not to be unreasonably withheld or delayed.  This Agreement shall remain in
effect and shall apply to Executive, without any need for re-execution,
regardless of the duties to which Executive may in the future be assigned.
 
(b)           At all times during the Contract Term, Executive will maintain
Executive’s residence within reasonable access to the Corporate Headquarters of
Stride Rite.
 
3.            Compensation; Benefits.
 
(a)           Base Salary.  Stride Rite agrees to pay Executive a base salary
during the Contract Term at the annual rate of $650,000.00, less applicable
taxes and withholding, payable in equal bi-weekly installments, which annual
rate will be subject to an annual review, which may result in an increase (but
not a decrease, unless Executive consents) in salary, during Stride Rite’s
regularly scheduled review time.
 
(b)           Incentive Plans. Executive shall be eligible to participate in
such annual plans, programs or arrangements established from time to time for
senior executives of Stride Rite (the "Incentive Plans"), in accordance with and
subject to all of the terms and provisions of such Incentive Plans.  Executive’s
target incentive for fiscal year 2008 is 65% of base compensation.  If
Executive’s employment commencement date is after February 4, 2008, Executive’s
incentive opportunity will be prorated based upon Executive’s hire date.
 
(c)           Expenses.  Stride Rite shall reimburse Executive for all items of
normal business expense incurred by Executive as an employee of Stride Rite in
accordance with Stride Rite’s reimbursement policies in effect from time to
time.
 
(d)           Benefits.  Stride Rite has adopted certain welfare benefit plans
(including, but not limited to, medical, prescription drug, dental, disability,
and life insurance) and has established certain perquisites which may, from time
to time, confer rights and benefits on Executive in accordance with their
terms.  Stride Rite may also, in the future, adopt additional welfare benefit
plans, establish additional perquisites, or amend, modify or terminate any of
the aforesaid welfare benefit plans and arrangements, all in accordance with
their terms and in accordance with applicable law.  Unless effectively waived,
Executive shall be entitled to whatever rights and benefits which may be
conferred on Executive, from time to time in accordance with the terms of such
plans and arrangements which plans and arrangements include as of the date
hereof, the Eye Care Plan of America, a group term life insurance, short-term
and long-term disability coverage, Employee Stock Purchase Plan and 401(k)
Employee Savings and Investment Plan, as such may be in existence from time to
time.  Stride Rite will waive the 30 day waiting period for vacation
accrual.  Executive will be eligible for four weeks of vacation in the first
year of his employment  with SRR.
 
 
-2-

--------------------------------------------------------------------------------

 
(e)           Stock.  Executive will be eligible for future grants of restricted
stock, stock-settled stock appreciation rights, stock options, or performance
units, if any, as may be granted under the terms of the Collective Brands, Inc.
2006 Stock Incentive Plan, in accordance with the criteria established from time
to time by the Compensation Committee of the Collective Brands, Inc. Board of
Directors.  Executive’s target long-term stock incentive for such awards will be
150% of Executive’s base salary and governed in accordance with The Stride Rite
Annual Incentive Plan and any successer plan.  The terms of the attraction stock
award grant agreement to be granted on the later of January 7, 2008 or the
commencement  of Executive’s employment will be  substantially in the form of
Exhibit A hereto.
 
(f)           Automobile Allowance.  Executive shall be eligible for an
automobile allowance as determined by Stride Rite from time to time, paid
monthly upon written request.
 
(g)           Withholding.  All payments to Executive under this Agreement will
be treated as compensation for services.  Accordingly, Stride Rite may withhold
from any payment, any taxes that are required to be withheld under any law, rule
or regulation.
 
(h)           Professional Fees.  Stride Rite shall reimburse Executive for all
reasonable professional fees for advice and representation in connection with
the Agreement, up to a maximum amount of $7,500.00.
 
4.
Noncompete.

 
(a)           At all times during the Contract Term, and for a period of two (2)
years immediately following Executive’s last day of employment with Stride Rite,
Executive will not directly or indirectly:


(i)           own, manage, operate, finance, join, control, or participate in
the ownership, management, operation, financing, or control of, or be a partner
in, be employed by, or act as an advisor, consultant, agent, officer, director,
or independent contractor for, or otherwise have an interest in, a Competing
Business; or


(ii)           solicit, induce, hire, or attempt to aid or assist any person or
entity other than Stride Rite in soliciting for employment, offering employment
to, or hiring, any employee of Stride Rite or any person who, at any time during
the 12 months prior to the solicitation, was employed by Stride Rite.


 
-3-

--------------------------------------------------------------------------------

 
Nothing in this Paragraph 4(a) shall prevent Executive, however, from performing
Executive’s duties and responsibilities for Stride Rite.  In addition, ownership
of an interest in Stuart Weitzman Holdings, LLC or any affiliated entity, or an
investment of less than the greater of $25,000 or 1% of any class of equity or
debt security of a Competing Business shall not constitute ownership or
participation in ownership in violation of Paragraph 4(a)(i).  If, in the event
that Executive’s employment terminates for any reason, and Employee becomes an
employee or investor in a private hedge fund, private equity fund, venture
capital fund or any similar entity, after a period of one (1) year from the
termination of Executive’s employment, notwithstanding Paragraph 4(a)(i) above,
in his capacity as an investor/employee in such fund or entity Executive may
become an investor/director in a Competing Business, provided Executive does not
act as an employee or handle day-to-day business matters, but only (i) acts as
in his director and/or investor capacity, and (ii) complies with all other
applicable requirements in this Agreement (such as those set forth in 4 (a)(ii)
above) during the requisite period therefore specified in this Agreement.


(b)           The term "Competing Business" shall include, but not be limited
to:


(i)           any retail business or licensee, including on-line retail
businesses, with gross sales or revenue in the prior fiscal year of more than
$25 million (or which is a subsidiary, affiliate or joint venture partner of a
business with gross sales or revenue in the prior fiscal year of more than $25
million) which sells footwear, apparel or accessories in whole or in part
competitive to that sold by Stride Rite within 10 miles of any Stride Rite store
or the store of any licensee of Stride Rite in the United States, or anywhere in
any foreign country in which Stride Rite has retail stores, wholesale customers,
or licensees;


(ii)           any franchising or wholesaling business with gross sales or
revenues in the prior fiscal year of more than $25 million (or which is a
subsidiary, affiliate or joint venture partner of a business with gross
sales  or revenues in the prior fiscal year of more than $25 million) which
sells footwear, apparel or accessories in whole or in part competitive to that
sold by Stride Rite in the United States, or anywhere in any foreign country in
which Stride Rite has retail stores, wholesale customers, or licensees;
 
      (iii)   any footwear manufacturing business with gross sales or revenue in
the prior fiscal year of more than $25 million (or which is a subsidiary,
affiliate or joint venture partner of a business with gross sales  or revenue in
the prior fiscal year of more than $25 million) which sells footwear, apparel or
accessories in whole or in part competitive to that sold by Stride Rite to
retailers, wholesale customers, licensees, or other footwear distributors in the
United States, or anywhere in any foreign country in which Stride Rite has
retail stores, wholesale customers, franchisees or licensees; or


 
-4-

--------------------------------------------------------------------------------

 
 
          (iv) any business with gross sales or revenue in the prior fiscal year
of more than $25 million (or which is a subsidiary, affiliate or joint venture
partner of a business with gross sales or revenue in the prior fiscal year of
more than $25 million) engaged in the research, development, design, or
production of footwear, apparel or accessories in whole or in part competitive
to that sold by Stride Rite; or
 
          (v) any business which provides buying office services to a business
which sells footwear, apparel or accessories in whole or in part competitive to
that sold by Stride Rite to retailers, wholesale customers, licensees, or other
footwear.
 
 
(c)            Background of non-compete restrictions:


(i)  In connection with its business, Stride Rite has expended a great deal of
time, money and effort to develop and maintain its proprietary, trade secret and
confidential information; this information, if misused or disclosed, could be
very harmful to Stride Rite's business and its competitive position in the
marketplace;


(ii) Executive recognizes and acknowledges that Executive’s position with Stride
Rite provides Executive with access to Stride Rite’s proprietary, trade secret,
and confidential information;


(iii)  Stride Rite compensates its employees to, among other things, develop and
preserve goodwill and relationships on Stride Rite's behalf and to develop and
preserve business information for Stride Rite’s exclusive ownership and use;
 
(iv) Long-term customer and supplier relationships often can be difficult to
develop and require a significant investment of time, effort and expense; and
 
(v)  Executive recognizes and acknowledges that if Executive’s employment with
Stride Rite were to cease, Stride Rite would need certain protections in order
to ensure that Executive does not appropriate or use any confidential and
proprietary trade secret information entrusted to Executive during the course of
employment or take any other action which could result in a loss of Stride
Rite’s goodwill that was generated on Stride Rite’s behalf and at its expense,
and, more generally, to prevent Executive from having an unfair competitive
advantage over Stride Rite.


(d)           Reasonableness of non-compete restrictions.  Executive
acknowledges and agrees that the restrictions in Paragraph 4 are reasonable and
that such restrictions are enforceable in view of the background for the
non-compete restrictions set forth in the Paragraph 4(c), and in view of, among
other things, the following:


(i)           the markets in which Stride Rite operates its businesses;


(ii)           the proprietary, trade secret, and other confidential business
information to which Executive has or will have access;


 
-5-

--------------------------------------------------------------------------------

 
(iii)           Executive's training and background, which are such that neither
Stride Rite nor Executive believes that the restraint will pose an undue
hardship on the Executive or prevent Executive from finding suitable
non-competitive employment during the specified period of non-competition;


(iv)           a Competing Business could benefit greatly if it were to obtain
Stride Rite's proprietary, trade secret, and other confidential business
information;


(v)           Stride Rite would not have adequate protection if Executive is
permitted to work for any Competing Business in violation of this Agreement
since Stride Rite would be unable to verify whether its proprietary, trade
secret, and other confidential business information was being disclosed or
misused;


(vi)           the limited duration and limited scope of, and the limited
activities prohibited by, the restrictions in Paragraph 4; and


(vii)           Stride Rite's legitimate interests in protecting its
proprietary, trade secret, and other confidential business information, goodwill
and relationships.


(e)           If Executive violates Executive’s obligations under Paragraph 4,
then Stride Rite shall be entitled to all legal and equitable rights and
remedies under this Agreement, including all of its rights and remedies referred
to in Paragraph 10 of this Agreement.  Further, any time in which Executive is
in violation of Executive’s obligations shall not count toward satisfying the
time during which any injunctive restriction shall apply.  For example, if
Executive were to join a competitor in violation of the restrictions in
Paragraph 4(a) and work for such competitor for one month before a court
enjoined such violation, then the two year time period of the restriction would
begin when such injunction were issued; the one month in which Executive
violated the restriction would not count toward the time that the restriction
applies.


(f)           Executive agrees to provide a copy of this Agreement (with
Paragraph 3(a) redacted, if desired) to any prospective employer Executive
contacts during or after termination or resignation of employment.  Executive
authorizes Stride Rite to contact Executive’s future employers and other
entities with which Executive has any business relationship to determine
Executive’s compliance with this Agreement or to communicate the contents of
this Agreement to such employer and entities.  Executive releases Stride Rite,
its employees and agents, from all liability for damages arising from such
contact or communications.


5.
Confidential Information.

 
(a)           Executive will not, at any time during the Contract Term or after
termination of employment, directly or indirectly use, make known, disclose,
furnish, or make available Confidential Information (as defined herein), other
than in the proper performance of the duties contemplated herein.
 
(b)           “Confidential Information” means any non-public information
pertaining to Stride Rite’s business disclosed by Stride Rite to Executive, or
developed or learned by Executive during the course of Executive’s Stride Rite
employment, including, without limitation, any confidential information and
documents concerning Stride Rite’s customers; customer, supplier, and vendor
lists; terms, conditions and other business arrangements with vendors,
suppliers, or factories; contract factory lists; relationships with domestic,
Chinese, and other foreign manufacturers and independent buying agents that
manufacture footwear, apparel or accessories for Stride Rite; manufacturing
plans; advertising, marketing plans and strategies; pricing information; profit
margins; seasonal plans, goals, objectives and projections; new product and
service ideas; compilations, analyses and projections regarding Stride Rite's
businesses, product segments, product lines, suppliers, sales and expense
information; patent applications (prior to their being public); salary, staffing
and employment information (including information about performance of other
executives); operations manuals; proprietary computer software designs and
hardware configurations; proprietary technology; computer software applications
and other programs; techniques, methods, styles, designs and design concepts,
business plans, knowledge and data related to processes, products, compounds,
compositions, formulae, lasts and molds, and "know-how," techniques or any
technical information not of a published nature relating, for example, to how
Stride Rite conducts its businesses;
 
 
-6-

--------------------------------------------------------------------------------

 
(c)           Executive acknowledges that Stride Rite’s businesses are intensely
competitive and that, by virtue of Executive’s employment with Stride Rite,
Executive will have access to and knowledge of Confidential
Information.  Executive also agrees that the misuse or direct or indirect
disclosure of Confidential Information to existing or potential competitors of
Stride Rite would place it at a competitive disadvantage and would harm and
damage Stride Rite’s businesses.
 
(d)           During Executive's employment with Stride Rite and thereafter,
Executive will: (i) notify and provide Stride Rite immediately with the details
of any unauthorized possession, use or knowledge of any Confidential
Information, (ii) assist in preventing any reoccurrence of such possession, use
or knowledge, and (iii) cooperate with Stride Rite in any litigation or other
action to protect or retrieve Confidential Information.  
 
6.           Stride Rite Intellectual Property.  (a)  Executive hereby assigns
to Stride Rite all of Executive’s rights, title, and interest (including but not
limited to all patent, trademark, copyright and trade secret rights) in and to
all Work Product (as defined herein).  Executive further acknowledges and agrees
that all copyrightable Work Product prepared by Executive within the scope of
Executive’s employment with Stride Rite are “works made for hire” and,
consequently, that Stride Rite owns all copyrights thereto.  For purposes of
this Agreement, “Work Product” shall include but is not limited to, all literary
works, software, documentation, memoranda, photographs, artwork, sound
recordings, audiovisual works, ideas, designs, inventions, discoveries,
creations, conceptions, improvements, processes, algorithms, and so forth which
(i) are prepared or developed by Executive, individually or jointly with others,
during Executive’s employment with Stride Rite, or within six (6) months
thereafter, whether or not during working hours, and (ii) relate to or arise in
any way out of (1) current and/or anticipated business and/or activities of
Stride Rite, (2) Stride Rite’s current and/or anticipated research or
development, (3) any work performed by Executive for Stride Rite, and/or (4) any
information or assistance provided by Stride Rite, including but not limited to
Confidential Information.
 
(b)           Executive shall promptly disclose to Stride Rite all Work
Product.  All such Work Product is and shall forthwith become the property of
Stride Rite, or its designee, whether or not patentable or
copyrightable.  Executive will execute promptly upon request any documents or
instruments at any time deemed necessary or proper by Stride Rite in order to
formally convey and transfer to Stride Rite or its designee title to such Work
Product, or to confirm Stride Rite or its designee’s title therein, and in order
to enable Stride Rite or its designee to obtain and enforce United States and
foreign Letters Patent, Trademarks and Copyrights thereon.  Executive will
perform Executive’s obligations under this Paragraph 6 without further
compensation, except for reimbursement of reasonable out-of-pocket expenses
incurred at the request of Stride Rite.
 
 
-7-

--------------------------------------------------------------------------------

 
7.           Disability.  If Executive becomes Disabled and remains continuously
so Disabled for a period of 180 days, then Stride Rite's obligations under this
Agreement may be terminated by notice in writing to that effect during the
continuance of such Disability, such termination to take effect the later of (a)
the last day of the month during which such notice is given or (b) the last day
of such 180 day period.  If Executive has made a previous election to
participate in the Stride Rite Long-Term Disability Plan (subject to the terms
and provisions of that plan), then the terms of that plan shall
apply.  "Disability" or "Disabled" shall mean disability as defined under the
Stride Rite Long-Term Disability Plan applicable to Executive.
 
8.
Termination.

 
(a)           For Cause; Voluntary Resignation; Death; Disability.  Stride Rite
may terminate Executive’s employment for Cause at any time upon written notice
to Executive, with immediate effect.  Executive may voluntarily resign from
Stride Rite at any time upon 30 days written notice to Stride Rite; provided,
Stride Rite may require Executive to cease working earlier and which date shall
be the termination date.  If Executive’s employment terminates during the
Contract Term by reason of Executive’s death or Disability, by Executive’s
voluntary termination of employment, or by Stride Rite for Cause:


(i)           Executive’s base salary and employee benefits shall cease on the
date of such termination or resignation, except as otherwise provided in any
applicable employee benefit plan or program;
 
(ii)   Executive shall be entitled to receive Executive’s base salary through
that date of termination or resignation (including payment for any accrued but
unused vacation), payable within the first pay period following termination or
resignation;
 
(iii)           Executive will be reimbursed, in accordance with Stride Rite
policy, for any business expenses properly incurred by Executive prior to the
date of termination or resignation;
 
(iv)   Executive shall be entitled to any equity-linked awards, consistent with
the terms of the applicable award agreements; and
 
(v)           Executive will have the opportunity to continue coverage in Stride
Rite’s medical, dental, and vision plans in which Executive is participating on
the date of termination or resignation, as provided under the terms of the
applicable benefit program.


 
-8-

--------------------------------------------------------------------------------

 
(b)           Without Cause by Stride Rite; With Good Reason by
Executive.  Stride Rite may terminate Executive’s employment Without Cause at
any time upon written notice to Executive, and Executive may terminate
Executive’s employment for Good Reason at any time upon written notice to Stride
Rite.  If Executive’s employment is terminated Without Cause or for Good Reason:


(i)           Executive’s base salary and employee benefits shall cease on the
date of such termination, except as otherwise provided herein or in any
applicable employee benefit plan or program;


    (ii)           Executive shall be entitled to receive Executive’s base
salary through that date of termination (including payment for any accrued but
unused vacation);


(iii)           Executive will be reimbursed, in accordance with Stride Rite
policy, for any business expenses properly incurred by Executive prior to the
date of termination;


(iv)           Provided that Executive is not in violation of, and does not
violate, any of Executive’s obligations under Paragraphs 2, 4, 5, and 6 of this
Agreement, and has executed a Separation Agreement and General Release in
substantially the form of Exhibit B hereto, which has become binding and
irrevocable within fifty (50) days of Executive’s termination date, Executive
shall be entitled to a severance payment in an amount equal to two (2)
times Executive’s then current base salary at the time of termination of
employment, payable in a lump sum, less applicable withholdings and deductions,
within five (5) business days after the Separation Agreement and General Release
becomes binding and irrevocable;


(v)   Executive shall be entitled to the amount of any annual cash award payable
to Executive under the Incentive Plans for the fiscal year in which Executive’s
employment is terminated, prorated by the number of days Executive is actively
employed in that fiscal year divided by the number of days in the fiscal year,
and payable at the time and pursuant to the terms of such Incentive Plans, less
applicable withholdings and deductions; provided, however, such Annual Award
must be paid by the later of (x) 2 ½ months from the end of SRR’s fiscal year in
which Executive’s employment terminates and (y) April 15th of the year following
the year in which Executive’s employment terminates;


(vi)     the unvested portion of equity granted to Executive that, absent the
end of his employment, would have vested, in the normal course, in the 12 month
period following the date of termination, will immediately vest and 50% of the
portion of the award that would have vested in the following six months (i.e.,
between 12 and 18 months after termination) will immediately vest, and in the
case of vested options and similar awards, such awards will remain exercisable,
until the earlier of (i) 90 days following the date of termination and (ii) the
final expiration date of such awards;


(vii)    Executive will receive a special payment which is the equivalent,
before taxes, to the portion paid by Stride Rite towards 24 months of COBRA
coverage under Stride Rite’s medical, dental and vision plans, to the extent
Executive is participating in such plan(s) on the date of termination;
 
 
-9-

--------------------------------------------------------------------------------

 



 
(viii)
Executive shall receive executive-level outplacement services to be coordinated
by the Human Resources Department.  Executive must commence utilizing the
outplacement services no later than 30 days following the date of termination or
the right to such services will cease.  Provided, however, the services in no
event will extend beyond 15 months following the date of termination; and

 
 
 
 
                 (ix)
If at the time that Executive terminates employment Executive is a “specified
employee” within the meaning Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”) and as identified by Stride Rite, then, if necessary
to comply and to avoid the imposition of additional taxes under Section 409A,
payment of the portion of the foregoing necessary to comply and to avoid the
imposition of such additional taxes to Executive shall not be made until six (6)
months after termination of employment and such payment shall be made in a lump
sum.



(c)           "Cause" means:
 
    (i)         an intentional act of fraud, embezzlement, or material theft
against Stride Rite, or any other material violation of the law that is
materially harmful to its operations (excluding minor traffic violations) or
conviction of a felony;
 
        (ii)          grossly negligent disclosure of Confidential Information
in material violation of this Agreement;
 
        (iii) material breach of any of the terms of this Agreement or material
breach of Executive’s duties to Stride Rite and its shareholders;
   
                    (iv)            intentional engagement in any materially
competitive activity which would constitute a breach of Executive's duty of
loyalty or of Executive’s material obligations under this Agreement;


(v)            intentional and material breach of any written policy of Stride
Rite which has been provided to Executive including those contained in the
Collective Brands, Inc. Code of Ethics;


(vi)            the conviction of Executive, or a plea of guilty or nolo
contendre, to any intentional crime involving moral turpitude as defined by
Massachusetts law;


(vii)            the willful and continued failure by Executive to substantially
perform Executive's duties with Stride Rite (other than any such failure
resulting from Executive's incapacity due to physical or mental illness); or


(viii)            the willful engaging by Executive in conduct which is
demonstrably and materially injurious to Stride Rite, monetarily or otherwise.


For purposes of this Paragraph 8(c), an act, or a failure to act, shall not be
deemed "willful" or "intentional" unless it is done, or omitted to be done, by
Executive in bad faith or without reasonable belief that Executive's action or
omission was in the best interest of Stride Rite, as determined by the Chief
Executive Officer of Collective Brands, Inc., after affording Executive an
opportunity to be heard on the issue at an in-person meeting with the Chief
Executive Officer, where the Executive has been notified reasonably in advance
of the agenda and timing of the meeting.  Failure to meet performance standards
or objectives, by itself, will not constitute "Cause".
 
 
-10-

--------------------------------------------------------------------------------

 
(d)  
“Good Reason” means:

 
(i) the relocation of Stride Rite’s headquarters more than 35 miles from its
location on the Effective Date if such relocation increases Executive’s one-way
commute from his principal residence by more than 35 miles; or
 
(ii) a change in the lines of reporting such that Executive no longer reports
directly and exclusively to the Chief Executive Officer of Collective Brands,
Inc.
 
(e)           Executive agrees that, in addition to any other remedies, and to
the extent permitted by law and or plan, Stride Rite shall be permitted, as part
of the computation of any final amount due to Executive as compensation, wages,
bonus, or otherwise, and before any such amount shall be due and owing, to
reduce any amount which Stride Rite may otherwise owe to Executive by any unpaid
amount which Executive owes to Stride Rite, provided that no offset shall be
applied against amounts that may be considered deferred compensation subject to
Section 409A.
 
(f)           Executive’s obligations under Paragraph 2 shall cease on the
effective date of such resignation or termination for whatever cause(s),
Executive’s obligations under the Agreement, including Paragraphs 4, 5, and 6,
shall remain in full force and effect, and Stride Rite shall be entitled to all
legal and equitable rights and remedies under this Agreement, including all of
its rights and remedies referenced in Paragraph 10 of this Agreement.


(g)           Upon resignation or termination of employment due to whatever
cause(s), Executive shall return all property of Stride Rite which is then or
thereafter comes into Executive’s possession, including but not limited to
documents, contracts, agreements, plans, photographs, books, notes, records,
computer diskettes and tapes, and any other electronically stored data and all
copies of the foregoing, as well as an other material or equipment supplied by
Stride Rite, keys, credit cards, and equipment, and delete from Executive’s own
computer or other electronic storage medium any Confidential Information;
provided, Executive shall at all times be permitted to retain copies of any
documents or other records which would fall within the definition of “personnel
records” pursuant to the Massachusetts Personnel Records Statute.  Executive
shall also sign all documents necessary for Executive's immediate resignation as
an officer of Stride Rite.


(h)           The payments and other benefits provided in Paragraph 8 are not
made pursuant to any welfare benefit or pension plan as defined by the Employee
Retirement Income Security Act of 1974.


 
-11-

--------------------------------------------------------------------------------

 
9.           Release and Waiver of Claims.  The parties agree that payment of
severance and other benefits provided in Paragraph 8 shall constitute payment in
full for all compensation due to Executive in connection with Executive’s
termination of employment with Stride Rite and are in lieu of any benefits which
Executive may otherwise be entitled under any Stride Rite severance plans, and
constitute full and complete discharge of any and all claims which Executive
might otherwise have or purport to have with respect to any period subsequent to
the effective date of such resignation or termination, for the payment of
compensation, or any additional benefits provided by Stride Rite to Executive.


10.           Remedies.  Executive acknowledges and agrees that the restrictions
in this Agreement are reasonable in order to protect Stride Rite’s expectations
and rights under this Agreement and to provide Stride Rite with the protections
it needs to, among other things, safeguard its Confidential
Information.  Executive agrees that any breach or threatened breach of
Paragraphs 4, 5, or 6 of this Agreement by Executive will cause immediate
irreparable injury to Stride Rite, for which an award of damages alone may be
inadequate.  Therefore, Stride Rite shall be entitled, in addition to any other
legal or equitable right or remedy it may have, to temporary, preliminary, and
permanent injunctive relief restraining such breach or threatened breach of
Paragraphs 4, 5, or 6 of this Agreement.  Moreover, any award of injunctive
relief shall not preclude Stride Rite from seeking or recovering any lawful
compensatory damages which may have resulted from a breach of this Agreement,
including forfeiture of any payments not yet made and return of any payments
already received by Executive.


11.           Representations of Executive.  Executive hereby represents and
warrants that the execution and delivery of this Agreement and Executive’s
employment with Stride Rite do not violate any previous employment agreement or
other contractual obligation of Executive with any other party, nor is Executive
a party to any employment contract, confidentiality agreement or other agreement
that contains any restriction that will affect Executive’s performance of his
duties hereunder.  Executive has not disclosed, and will not disclose, to Stride
Rite any information, whether confidential, proprietary or otherwise, which
Executive is not legally free to disclose.  Executive shall abide by the terms
of any nondisclosure or confidentiality agreement with such other
parties.  Executive further represents that he has not relied in entering into
this Agreement on any representation, warranty, inducement, promise or
understanding that is not in this Agreement.


12.           Severability.  The invalidity or unenforceability of any
provision, or portion thereof, of this Agreement shall not affect the remainder
of that provision or any other provision of the Agreement.  If any clause is
deemed overly broad, illegal, invalid, or unenforceable with respect to the
duration of time or the geographic scope, then such clause shall automatically
be amended to the extent (but only to the extent) necessary to make it
sufficiently narrow in scope, time and geographic area so that it shall be
enforceable, and that it is not illegal, void or unenforceable.  All other
remaining terms and provisions shall remain in full force and effect.
 
13.           Entire Agreement.  The entire understanding and agreement between
the parties has been incorporated into this Agreement, along with the
Indemnification Agreement and Change of Control Agreement and together, these
Agreements supersede all other employment agreements or other arrangements,
whether oral or written, with respect to the subject matter contained
herein.  To the extent of any inconsistency between this Agreement and any other
agreement or understanding between the Executive and the Company, the terms of
this Agreement shall govern.  This Agreement may be executed in counterparts, in
which case each of the two counterparts shall be deemed to be an original and
the final counterpart shall be deemed to have been executed in Lexington,
Massachusetts.
 
 
-12-

--------------------------------------------------------------------------------

 
14.           Amendment, Breach and Waiver.  This Agreement may not be changed,
amended, or modified in any manner except by a written instrument in writing
signed by both the parties hereto, except that if IRC Section 409A is determined
to have applicability to any portion of this Agreement, with the effect that
Executive shall have no right to any payment hereunder prior to six months from
employment termination, this Agreement may be amended by Stride Rite to comply
with IRC Section 409A.  The failure of either party to enforce at any time any
of the provisions of this Agreement shall in no way be construed to be a waiver
of any of such provision, or of the right to such party thereto to enforce each
and every such provision in the event of a subsequent breach.
 
15.           Successors and Assigns.  This Agreement and/or the rights
hereunder shall be freely assignable by Stride Rite.  This Agreement shall inure
to the benefit of, and be binding upon, any entity which shall succeed to Stride
Rite’s business.  Being a contract for personal services, neither this Agreement
nor any rights hereunder, shall be assigned by Executive, and any such attempts
or purported assignment shall be null and void.
 
16.           Third Party Beneficiary.  Each Stride Rite business is a third
party beneficiary of this Agreement with respect to, among other things, the
protection of each such business’s interest in such business’s Confidential
Information, customer goodwill, relationships and contacts, and each such
business has the full rights and power to enforce the rights, interests and
obligations under this Agreement of or relating to such business.
 
17.           Governing Law; Choice of Forum.  This Agreement, and any questions
relating or regarding the validity, interpretation, or performance, shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without reference to the conflicts or choice of law principles
thereof.  Stride Rite and Executive agree that any action to enforce any
provision of this Agreement shall be filed and litigated exclusively in any
state court or federal court located within the Commonwealth of
Massachusetts.  Stride Rite and Executive hereby waive any defense of lack of
personal jurisdiction or venue in such courts and agree that process may be
served, if made upon Stride Rite, upon Stride Rite’s registered agent (with a
copy to Collective Brands Inc.’s General Counsel), or if made upon Executive, at
Executive’s last known address on the records of Stride Rite.
 
BY SIGNING THIS AGREEMENT, EXECUTIVE HEREBY CERTIFIES THAT EXECUTIVE (A) HAS
RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE SIGNING IT; (B)
HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS HAD SUFFICIENT
OPPORTUNITY TO REVIEW THE AGREEMENT WITH ANY ADVISOR WHICH EXECUTIVE MAY DESIRE
TO CONSULT, INCLUDING LEGAL COUNSEL; (D) HAS HAD SUFFICIENT OPPORTUNITY BEFORE
SIGNING IT TO ASK ANY QUESTIONS EXECUTIVE HAS ABOUT THIS AGREEMENT AND HAS
RECEIVED SATISFACTORY ANSWERS TO ALL SUCH QUESTIONS; (E) UNDERSTANDS EXECUTIVE'S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND (F) HAS SATISFIED SRR’S
EMPLOYMENT ELIGIBILITY VERFICATION REQUIREMENTS.
 
 
-13-

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
on the day and year first above written.
 

 
 

   EXECUTIVE        /s/  Gregg
Ribatt                                                      THE STRIDE RITE
CORPORATION        By: /s/  Matthew E. Rubel                                
 Its:                                                                      

 
 
 
 
 
 
 
 
-14-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 